MEMORANDUM OF DECISION.
On his appeal from a judgment in the Superior Court (Knox County, Chandler, J.) entered on a jury verdict finding him guilty of criminal mischief in violation of 17-A M.R.S.A. § 806 (1983), Terrance Winslow contends the trial court erred in allowing him to proceed pro se and in sentencing him to pay restitution for each separate incident of property damage alleged in the complaint based on the general verdict of his guilt. The record does not disclose that Winslow was denied his right to counsel. State v. Walls, 501 A.2d 803, 805 (Me.1985). The jury’s verdict of guilty was a finding beyond a reasonable doubt that, as alleged in the complaint, Winslow had damaged the property of each of the five persons named in the complaint, and the verdict was adequately supported by the evidence admitted at trial. Accordingly the trial court properly could sentence Win-slow to pay restitution to those named victims. See 17-A M.R.S.A. §§ 1322, 1323 (Supp.1988); State v. O’Donnell, 495 A.2d 798 (Me.1985).
The entry is: Judgment affirmed.
All concurring.